EXHIBIT 10Q
V: 4/21/98
[Optionee Name]
No: [Grant Number]
COGNEX CORPORATION
STOCK OPTION AGREEMENT (NON-QUALIFIED)
UNDER 1998 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN
AGREEMENT entered into as of [Grant Date], by and between COGNEX CORPORATION, a
Massachusetts corporation (the “Company”) and the undersigned officer or
director of the Company or one of its subsidiaries (the “Optionee”).
Recitals:

1.   The Company desires to afford the Optionee an opportunity to purchase
shares of its common stock ($0.002 par value) (“Shares”) to carry out the
purposes of the Cognex Corporation 1998 Non-Employee Director Stock Option Plan
(the “Plan”).   2.   Section 5 of the Plan provides that each option is to be
evidenced by an option agreement, setting forth the terms and conditions of the
option.

ACCORDINGLY, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Optionee hereby agree as
follows:

1.       Grant of Option

The Company hereby grants to the Optionee a non-qualified stock option (the
“Option”) to purchase all or any part of an aggregate of [Number of Shares
Granted] Shares on the terms and conditions hereinafter set forth.

2.       Purchase Price

The purchase price (“Purchase Price”) for the Shares covered by the Option shall
be [Grant Price] per Share.

3.   Time and Manner of Exercise of Option   3.1   The Option shall not be
exercisable prior to [Vest Date 1]. Thereafter, the Option shall only be
exercisable as follows:

                    Shares         Becoming Available     On or After   for
Exercise
 
  [Vest Date 1]   [no. shares vesting]
 
  [Vest Date 2]   [no. shares vesting]
 
  [Vest Date 3]   [no. shares vesting]
 
  [Vest Date 4]   [no. shares vesting]

 



--------------------------------------------------------------------------------



 



              Notwithstanding the foregoing, the Option shall not be exercisable
until     such time that the Optionee and the Company have duly executed any of
the agreements required at the time of grant of the Option by the Company for
directors of the Company who are not employees (including, but not limited to,
the Company’s Confidentiality and Non-Competition Agreement). In the event the
Company undergoes a Change of Control, all of the options shall immediately vest
and become fully exercisable.

3.2   To the extent that the right to exercise the Option has accrued and is in
effect, the Option may be exercised in full at one time or in part from time to
time, by giving written notice, signed by the person or persons exercising the
Option, to the Company, stating the number of Shares with respect to which the
Option is being exercised, accompanied by payment in full of the Purchase Price
for such Shares, which payment may, at the Company’s sole discretion, be in
whole or in part in shares of the common stock of the Company already owned by
the person or persons exercising the Option, valued at fair market value. If
such stock is then actively traded in an established over-the-counter market,
the fair market value shall be the mean between the bid and asked prices quoted
in such market at the close on the date nearest preceding the date of exercise;
and if such stock is listed on any national exchange or traded on the NASDAQ
National Market System, the price shall be the mean between the high and low
sale prices quoted on such exchange on the date nearest preceding the date of
exercise. There shall be no such exercise at any one time as to fewer than Two
Hundred and Fifty (250) Shares or all of the remaining Shares then purchasable
by the person or persons exercising the Option, if fewer than Two Hundred and
Fifty (250) Shares. Upon such exercise, delivery of a certificate for paid-up,
non-assessable Shares shall be made at the principal office of the Company to
the person or persons exercising the Option at such time, during ordinary
business hours, after fifteen (15) days but not more than thirty (30) days from
the date of receipt of the notice by the Company, as shall be designated in such
notice, or at such time, place and manner as may be agreed upon by the Company
and the person or persons exercising the Option.   3.3   The Company shall at
all times during the term of the Option reserve and keep available such number
of shares of its common stock as will be sufficient to satisfy the requirements
of the Option, shall pay all original issue and transfer taxes with respect to
the issue and transfer of Shares pursuant hereto, and all other fees and
expenses necessarily incurred by the Company in connection therewith. The holder
of this Option shall not have any of the rights of a stockholder of the Company
in respect of the Shares until one or more certificates for such Shares shall be
delivered to him upon the due exercise of the Option.   4.       Term of Option
  4.1   The Option shall terminate on [Expiration Date], but shall be subject to
earlier termination as hereinafter provided.   4.2   In the event that the
Optionee ceases to be affiliated with the Company (or one of its subsidiaries)
by reason of termination of his or her directorship, the Option may be
exercised, to the extent then exercisable under Section 3.1 within seven
(7) business days after the date on which the Optionee ceased his or her such
affiliation with the Company, at which time the Option shall terminate, unless
termination (a) was by the Company for cause or was by the Optionee in breach of
a directorship contract, in either of which cases the Option shall terminate
immediately at the time the Optionee ceases his or her such affiliation with the
Company, (b) was because the Optionee has become disabled (within the meaning of
Section 105(d)(4) of the Internal Revenue Code of 1986, as amended), or (c) was
by reason of the death of the Optionee. In the case of disability, the Option
may be exercised, to the extent then exercisable under Section 3.1, at any time
within twelve (12) months after the date of termination of his or her such
affiliation with the Company, at which time the Option shall terminate, but in
any event prior to [Expiration Date].   4.3   In the event of the death of the
Optionee, the Option may be exercised, to the extent the Optionee was entitled
to do so on the date of his or her death under the provisions of Section 3.1 by
the estate of the Optionee or by any person or persons who acquire the right to
exercise the Option by bequest or inheritance or otherwise by reason of the
death of the Optionee. In such circumstances, the Option may be exercised at any
time within twelve (12) months after the date of death of the Optionee, at which
time the Option shall terminate, but in any event prior to [Expiration Date].

 



--------------------------------------------------------------------------------



 



5.       Transferability of Options       The right of the Optionee to exercise
the Option shall not be assignable or transferable by the Optionee otherwise
than by will or the laws of descent and distribution, and the Option may be
exercised during the lifetime of the Optionee only by him, except that the
Optionee may transfer the option to the Optionee’s spouse children or to a trust
for the benefit of the Optionee or the Optionee’s spouse or children. The Option
shall be null and void and without effect upon the bankruptcy of the Optionee or
upon any attempted assignment or transfer, except as hereinabove provided,
including without limitation, any purported assignment, whether voluntary or by
operation of law, pledge, hypothecation or other disposition contrary to the
provisions hereof, or levy of execution, attachment, trustee process or similar
process, whether legal or equitable, upon the Option.   6.       Restrictions on
Issue of Shares   6.1   Notwithstanding the provisions of Section 3 hereof, the
Company may delay the issuance of Shares covered by the exercise of the Option
and the delivery of a certificate for such Shares until one of the following
conditions shall be satisfied:

  6.1.1   The Shares with respect to which such option has been exercised are,
at the time of the issue of such shares, effectively registered under applicable
federal and state securities acts now in force or hereafter amended; or    
6.1.2   Counsel for the Company shall have given an opinion, which opinion shall
not be unreasonably conditioned or withheld, that such Shares are exempt from
registration under applicable federal and state securities acts, as now in force
or hereafter amended.

6.2   In the event that for any reason the Shares to be issued upon exercise of
the Option shall not be effectively registered under the Securities Act of 1933
(the “1933 Act”), upon any date on which the Option is exercised in whole or in
part, the Company shall be under no further obligation to issue Shares covered
by the Option, unless the person exercising the Option shall give a written
representation to the Company, substantially in the form attached hereto as
Exhibit 1, that such person is acquiring the Shares issued to him pursuant to
such exercise of the Option for investment and not with a view to, or for sale
in connection with, the distribution of any such Shares, and that he will make
no transfer of the same except in compliance with the 1933 Act and the rules and
regulations promulgated thereunder and then in force, and in such event, the
Company may place an “investment legend”, so called, upon any certificate for
the Shares issued by reason of such exercise.   7.       Adjustments Upon
Changes in Capitalization; Change in Control

In the event that the outstanding shares of the common stock of the Company are
changed into or exchanged for a different number or kind of shares or other
securities of the Company or of another corporation by reason of any
reorganization, merger, consolidation, recapitalization, reclassification, stock
split-up, combination of shares or dividend payable in capital stock,
appropriate adjustment shall be made in the number and kind of shares as to
which the Option, or any part thereof then unexercised, shall be exercisable, to
the end that the proportionate interest of the Optionee shall remain as before
the occurrence of such event; such adjustment in the Option shall be made
without change in the total price applicable to the unexercised portion of the
Option and with a corresponding adjustment in the Option price per share. In the
event of a “Change in Control”, as such term is defined in the Plan, the
provisions of Section 7 of the Plan shall apply to this Option.

 



--------------------------------------------------------------------------------



 



8.       Severability

Each provision of this Agreement shall be treated as a separate and independent
clause, and the unenforceability of any one clause shall in no way impair the
enforceability of any of the other clauses herein. In the event that any
provision hereof or any obligation or grant, or rights by the undersigned
hereunder is found invalid or unenforceable pursuant to judicial decree or
decision, any such provision, obligation, or grant of right shall be deemed and
construed to extend only to the maximum permitted by law, and the remainder of
this Agreement shall remain valid and enforceable according to its terms.

9.       Withholding Taxes

Whenever Shares are to be issued upon exercise of this Option, the Company shall
have the right to require the Optionee to remit to the Company an amount
sufficient to satisfy all Federal, state and local withholding tax requirements
prior to the delivery of any certificate or certificates for such Shares.

10.       Transfer Restriction

This Section Has Been Deleted.

11.       No Special Rights

Nothing contained in the Plan or in this Agreement shall be construed or deemed
by any person under any circumstances to bind the Company to continue the
affiliation of the Optionee, as director, with the Company for the period within
which this Option may be exercised.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
corporate seal to be hereto affixed by Robert J. Shillman, its President
thereunto duly authorized, and the Optionee has hereunto set his hand and seal,
all as of the day and year first above written.

            COGNEX CORPORATION
      By:           President                         Optionee                  
      [Optionee Name]                         [SSN]             

 



--------------------------------------------------------------------------------



 



         

EXHIBIT 1
TO STOCK OPTION AGREEMENT
Cognex Corporation
Gentlemen:
In connection with the exercise by me as to [No. of Shares Granted] shares of
the non-qualified stock option granted to me under date of [Grant Date], I
hereby acknowledge that I have been informed as follows:

1.   The shares of common stock of the Company to be issued to me pursuant to
the exercise of said option have not been registered under the Securities Act of
1933, as amended (the “Act”), and accordingly, must be held indefinitely unless
such shares are subsequently registered under the Act, or an exemption from such
registration is available.   2.   Routine sales of securities made in reliance
upon Rule 144 under the Act can be made only after the holding period and in
limited amounts in accordance with the terms and conditions provided by that
Rule, and in any sale to which that Rule is not applicable, registration or
compliance with some other exemption under the Act will be required.   3.   The
Company is under no obligation to me to register the shares or to comply with
any such exemptions under the Act.   4.   The availability of Rule 144 is
dependent upon adequate current public information with respect to the Company
being available and, at the time that I may desire to make a sale pursuant to
the Rule, the Company may neither wish nor be able to comply with such
requirement.

In consideration of the issuance of certificates for the shares to me, I hereby
represent and warrant that I am acquiring such shares for my own account for
investment, and that I will not sell, pledge or transfer such shares in the
absence of an effective registration statement covering the same, except as
permitted by the provisions of Rule 144, if applicable, or some other applicable
exemption under Act. In view of this representation and warranty, I agree that
there may be affixed to the certificates for the shares to be issued to me and
to all certificates issued hereafter representing such shares (until in the
opinion of counsel, which opinion must be reasonably satisfactory in form and
substance to counsel for the Company, it is no longer necessary or required) a
legend as follows:
“The shares of common stock represented by this certificate have not been
registered under the Federal Securities Act of 1933, as amended, and were
acquired by the registered holder, pursuant to a representation and warranty
that such holder was acquiring such shares for his own account and for
investment, with no intention to transfer or dispose of same, in violation of
the registration requirements of that Act. These shares may not be sold,
pledged, or transferred, in the absence of an effective registration statement
under the Securities Act of 1933, as amended, or an opinion of counsel, which
opinion is reasonably satisfactory to counsel to the Company, to the effect that
registration is not required under said Act.”
I further agree that the Company may place a stop order with its Transfer Agent,
prohibiting the transfer of such shares so long as the legend remains on the
certificates representing the shares.

            Very truly yours,

      [Optionee Name]                 

 